          Case 2:19-bk-24804-VZ                  Doc 551 Filed 04/03/20 Entered 04/03/20 16:36:03                                       Desc
                                                  Main Document    Page 1 of 37

 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &     FOR COURT USE ONLY
 Email Address
 Richard M. Pachulski (CA Bar No. 90073)
 Jeffrey W. Dulberg (CA Bar No. 181200)
 Malhar S. Pagay (CA Bar No. 189289)
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Boulevard, 13th Floor
 Los Angeles, CA 90067
 Telephone: 310/277-6910
 Facsimile: 310/201-0760
 Email: rpachulski@pszjlaw.com
        jdulberg@pszjlaw.com
        mpagay@pszjlaw.com

      Attorney for: Debtor

                                         UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                     CASE NO.: 2:19-bk-24804-VZ

 YUETING JIA,                                                               CHAPTER: 11

                                                    Debtor(s).                        NOTICE OF OBJECTION TO CLAIM

                                                                            DATE: May 7, 2020
                                                                            TIME: 1:30 p.m.
                                                                            COURTROOM: 1368
                                                                            PLACE: 255 East Temple Street
                                                                                   Los Angeles, CA 90012



1. TO (specify claimant and claimant's counsel, if any): Nanchang O-Film Photoelectric Technology Co. Ltd. and
     Robert Lin
2.   NOTICE IS HEREBY GIVEN that the undersigned has filed an objection to your Proof of Claim (Claim No. 33) filed in
     the above referenced case. The Objection to Claim seeks to alter your rights by disallowing, reducing or modifying
     the claim based upon the grounds set forth in the objection, a copy of which is attached hereto and served
     herewith.
3. Deadline for Opposition Papers: You must file and serve a response to the Objection to Claim not later than 14
   days prior to the hearing date set forth above.
     IF YOU FAIL TO TIMELY RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE
     RELIEF REQUESTED IN THE OBJECTION WITHOUT FURTHER NOTICE OR HEARING.


Date:     April 3, 2020                                                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                                 Printed name of law firm
                                                                                 /s/ Malhar S. Pagay
                                                                                 Signature
Date Notice Mailed: April 3, 2020                                                Malhar S. Pagay
                                                                                 Printed name of attorney for objector




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2012                                                          Page 1                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328810.1 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 551
                                                                                                         505 Filed 04/03/20
                                                                                                                   04/02/20 Entered 04/03/20
                                                                                                                                    04/02/20 16:36:03
                                                                                                                                             23:09:12                            Desc
                                                                                                      Main Document    Page 2
                                                                                                                            1 of 37
                                                                                                                                 34


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, CA 90067
                                                                   4   Telephone: 310/277-6910
                                                                   5   Facsimile: 310/201-0760
                                                                       Email: rpachulski@pszjlaw.com
                                                                   6            jdulberg@pszjlaw.com
                                                                                mpagay@pszjlaw.com
                                                                   7
                                                                       Attorneys for Debtor and Debtor in Possession
                                                                   8

                                                                   9                                   UNITED STATES BANKRUPTCY COURT
                                                                  10                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                  11
                                                                                                                  LOS ANGELES DIVISION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   In re:                                                         Case No.: 2:19-bk-24804-VZ
                                        LOS ANGELES, CALIFORNIA




                                                                  13   YUETING JIA,1
                                           ATTORNEYS AT LAW




                                                                                                                                      Chapter 11
                                                                  14                                       Debtor.                    DEBTOR’S NOTICE OF OBJECTION
                                                                                                                                      AND MOTION, AND OBJECTION TO
                                                                  15                                                                  CLAIM OR, ALTERNATIVELY,
                                                                                                                                      MOTION FOR ESTIMATION OF CLAIM
                                                                  16                                                                  NO. 33 FILED BY NANCHANG O-FILM
                                                                                                                                      PHOTOELECTRIC TECHNOLOGY CO,
                                                                  17                                                                  LTD., FOR PURPOSES OF VOTING ON
                                                                                                                                      PLAN; MEMORANDUM OF POINTS
                                                                  18                                                                  AND AUTHORITIES AND
                                                                                                                                      DECLARATION OF YUETING JIA IN
                                                                  19                                                                  SUPPORT THEREOF
                                                                  20                                                                  Date:           May 7, 2020
                                                                                                                                      Time:           1:30 p.m.
                                                                  21                                                                  Place:          Courtroom 1368
                                                                                                                                                      Roybal Federal Building
                                                                  22                                                                                  255 E. Temple Street
                                                                                                                                                      Los Angeles, California 90012
                                                                  23
                                                                                                                                      Judge:          Hon. Vincent P. Zurzolo
                                                                  24

                                                                  25

                                                                  26            PLEASE TAKE NOTICE that, on May 7, 2020, beginning at 1:30 p.m. (Pacific Time), or

                                                                  27
                                                                       1
                                                                        The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
                                                                  28   91 Marguerite Drive, Rancho Palos Verdes, CA 90275.


                                                                       DOCS_LA:328785.1 46353/002
                                                                   Case 2:19-bk-24804-VZ               Doc 551
                                                                                                           505 Filed 04/03/20
                                                                                                                     04/02/20 Entered 04/03/20
                                                                                                                                      04/02/20 16:36:03
                                                                                                                                               23:09:12            Desc
                                                                                                        Main Document    Page 3
                                                                                                                              2 of 37
                                                                                                                                   34


                                                                   1   as soon thereafter as counsel may be heard before the Hon. Vincent P. Zurzolo, in Courtroom 1368

                                                                   2   of the Edward R. Roybal Federal Building and Courthouse, located at 255 E. Temple Street, Los

                                                                   3   Angeles, California 90012, pursuant to the Order (I) Approving the Fourth Amended Disclosure

                                                                   4   Statement; (II) Approving the Voting Procedures and Tabulation Procedures; (III) Setting the Date

                                                                   5   and Time for the Confirmation Hearing and Related Deadlines; (IV) Waiving Certain Local Rules

                                                                   6   and Procedures Related to the Timing and Approval of the Fourth Amended Disclosure Statement

                                                                   7   and Confirmation of the Third Amended Plan; and (V) Granting Related Relief [Docket No. 485]

                                                                   8   (the “Disclosure Statement Order”), which provides, in pertinent part, that if the Debtor has served

                                                                   9   an objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                  10   disallowed for voting purposes only (and not for purposes of allowance or distribution), except to the

                                                                  11   extent and in the manner as may be set forth in such objection or as ordered by the Court before the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time),2 Yueting Jia (the “Debtor” or
                                        LOS ANGELES, CALIFORNIA




                                                                  13   “YT”), debtor and debtor in possession herein, will move (the “Motion”) the Court for an order to
                                           ATTORNEYS AT LAW




                                                                  14   disallow, pursuant to the instant objection, or, alternatively, to estimate at $0.00 for voting purposes

                                                                  15   only, claim number 33 (the “Claim”), filed by Nanchang O-Film Photoelectric Technology Co, Ltd.

                                                                  16   (the “Claimant”).

                                                                  17              PLEASE TAKE FURTHER NOTICE that the Motion has been served upon the Claimant

                                                                  18   and all parties entitled thereto and is based upon the supporting Memorandum of Points and

                                                                  19   Authorities and Declaration of Yueting Jia, the statements, arguments and representations of counsel

                                                                  20   who appear at the hearing on the Motion, the files and records in the above-captioned case, any

                                                                  21   evidence properly before the court prior to or at the hearing regarding the Motion and all matters of

                                                                  22   which the court may properly take judicial notice.

                                                                  23              PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-1(f),

                                                                  24   responses to the Motion must be filed with the Court and served upon the Debtor’s counsel at the

                                                                  25   address in the upper left-hand corner of this Motion no later than fourteen (14) days prior to the

                                                                  26   hearing date. Responses must contain a written statement of all reasons the Motion is opposed and

                                                                  27   must include declarations and copies of all documentary evidence on which the responding party

                                                                  28
                                                                       2
                                                                           Disclosure Statement Order, 6 at ¶ 17(e).
                                                                                                                            2
                                                                       DOCS_LA:328785.1 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 551
                                                                                                        505 Filed 04/03/20
                                                                                                                  04/02/20 Entered 04/03/20
                                                                                                                                   04/02/20 16:36:03
                                                                                                                                            23:09:12                Desc
                                                                                                     Main Document    Page 4
                                                                                                                           3 of 37
                                                                                                                                34


                                                                   1   intends to rely. Responses must be filed either electronically or at the following location:

                                                                   2                                       United States Bankruptcy Court
                                                                                                             Attention: Clerk’s Office
                                                                   3                                            255 E. Temple Street
                                                                                                              Los Angeles, CA 90012
                                                                   4

                                                                   5           PLEASE TAKE FURTHER NOTICE THAT THE MOTION SEEKS TO DISALLOW

                                                                   6   YOUR CLAIM (OR ESTIMATE AT $0.00) ONLY IN CONNECTION WITH VOTING ON

                                                                   7   THE DEBTOR’S THIRD AMENDED PLAN OF REORGANIZATION UNDER CHAPTER

                                                                   8   11 OF THE BANKRUPTCY CODE [DOCKET NO. 464] AND DOES NOT IMPACT THE

                                                                   9   ULTIMATE ALLOWANCE OF YOUR CLAIM OR DISTRIBUTIONS YOU MAY BE

                                                                  10   ENTITLED TO RECEIVE ON ACCOUNT OF YOUR CLAIM. IF YOU DO NOT OPPOSE

                                                                  11   THE MOTION YOU DO NOT NEED TO FILE ANY PAPERS, SIGN ANY FURTHER
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   AGREEMENTS OR TAKE ANY FURTHER ACTION.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           PLEASE TAKE FURTHER NOTICE that if a response is not timely filed and served, the
                                           ATTORNEYS AT LAW




                                                                  14   Debtor will request that the court grant the relief requested in the Motion without further notice or

                                                                  15   hearing.

                                                                  16           PLEASE TAKE FURTHER NOTICE that if a response is timely filed and served upon the

                                                                  17   Debtor’s counsel, the Court, in its discretion, may treat the initial hearing as a status conference if it

                                                                  18   determines that the Motion involves disputed factual issues or will require presentation of substantial

                                                                  19   evidence or argument.

                                                                  20           WHEREFORE, the Debtor respectfully requests that the Court enter an order (i) granting

                                                                  21   the Motion and sustaining the Debtor’s objection to the Claim; (ii) disallowing the Claim in its

                                                                  22   entirety, or, alternatively, estimating the Claim at $0.00 for voting purposes only; and (iii) granting

                                                                  23   the Debtor such other and further relief as may appropriate under the circumstances.

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                            3
                                                                       DOCS_LA:328785.1 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 551
                                                                                                        505 Filed 04/03/20
                                                                                                                  04/02/20 Entered 04/03/20
                                                                                                                                   04/02/20 16:36:03
                                                                                                                                            23:09:12           Desc
                                                                                                     Main Document    Page 5
                                                                                                                           4 of 37
                                                                                                                                34


                                                                   1   Dated:           2 2020
                                                                                  April__,                         PACHULSKI STANG ZIEHL & JONES LLP

                                                                   2
                                                                                                                   By       /s/ Malhar S. Pagay
                                                                   3                                                        Richard M. Pachulski
                                                                                                                            Jeffrey W. Dulberg
                                                                   4                                                        Malhar S. Pagay

                                                                   5                                                        Counsel for Debtor and Debtor in
                                                                                                                            Possession
                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                        4
                                                                       DOCS_LA:328785.1 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 551
                                                                                                        505 Filed 04/03/20
                                                                                                                  04/02/20 Entered 04/03/20
                                                                                                                                   04/02/20 16:36:03
                                                                                                                                            23:09:12              Desc
                                                                                                     Main Document    Page 6
                                                                                                                           5 of 37
                                                                                                                                34


                                                                   1                            MEMORANDUM OF POINTS AND AUTHORITIES

                                                                   2                                                    I.
                                                                   3                                             JURISDICTION
                                                                   4           This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and 1334.

                                                                   5   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief

                                                                   6   sought herein are sections 102, 105 and 502(b) of title 11 of the United States Code, 11 U.S.C. §§

                                                                   7   101, et seq. (the “Bankruptcy Code”), and Rules 3007 and 3018(a) of the Federal Rules of

                                                                   8   Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                                   9                                                    II.
                                                                  10                                             BACKGROUND
                                                                  11   A.      Commencement of the Chapter 11 Case
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           On October 14, 2019 (the “Petition Date”), the Debtor commenced this case (the “Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Case”) by filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the
                                           ATTORNEYS AT LAW




                                                                  14   United States Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy Court”).

                                                                  15   The Debtor continues in possession of his property and manages his affairs as a debtor in possession

                                                                  16   pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                                                                  17           On October 25, 2019, the U.S. Trustee appointed the Official Committee of Unsecured

                                                                  18   Creditors pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Committee”) [Docket No.

                                                                  19   45]. The Committee consists of the following members: (i) Ping An Bank., Ltd. Beijing Branch; (ii)

                                                                  20   China Minsheng Trust Co., Ltd; (iii) Shanghai Leyu Chuangye Investment Management Center LP;

                                                                  21   (iv) Jiangyin Hailan Investment Holding Co., Ltd; and (v) Shanghai Qichengyueming Investment

                                                                  22   Partnership Enterprise.

                                                                  23           On November 13, 2019, the Court entered an order setting January 24, 2020, as the general

                                                                  24   deadline (the “Bar Date”) for the filing of proofs of claim or proofs of interest against the Debtor’s

                                                                  25   estate. In accordance with the Court’s Order establishing the Bar Date, notice of the Bar Date was

                                                                  26   given by mail to the Debtor’s creditors and interest holders.

                                                                  27           On December 18, 2019, Judge Karen B. Owens of the Delaware Bankruptcy Court

                                                                  28   transferred the Chapter 11 Case to this Court.

                                                                                                                              5
                                                                       DOCS_LA:328785.1 46353/002
                                                                   Case 2:19-bk-24804-VZ              Doc 551
                                                                                                          505 Filed 04/03/20
                                                                                                                    04/02/20 Entered 04/03/20
                                                                                                                                     04/02/20 16:36:03
                                                                                                                                              23:09:12                              Desc
                                                                                                       Main Document    Page 7
                                                                                                                             6 of 37
                                                                                                                                  34


                                                                   1   B.       Approval of the Debtor’s Disclosure Statement

                                                                   2            On March 20, 2020, the Court entered the Disclosure Statement Order, pursuant to which the

                                                                   3   Court approved the Debtor’s Fourth Amended Disclosure Statement with Respect to Debtor’s Third

                                                                   4   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 465] (the

                                                                   5   “Plan”), and granting other relief.

                                                                   6            The Disclosure Statement Order provides, in pertinent part, that if the Debtor has served an

                                                                   7   objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                   8   disallowed for voting purposes only and not for purposes of allowance or distribution, except to the

                                                                   9   extent and in the manner as may be set forth in such objection, or as ordered by the Court before the

                                                                  10   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time). Disclosure Statement Order, 6 at

                                                                  11   ¶ 17(e).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   C.       The Claim
                                        LOS ANGELES, CALIFORNIA




                                                                  13            The Claim, a true and correct copy of which is attached hereto as Exhibit “A,”3 is predicated
                                           ATTORNEYS AT LAW




                                                                  14   upon a Complaint for Breach of Contract, Fraud, Common Count in Quantum Meruit and Unfair

                                                                  15   Competition (the “Complaint”), filed by Claimant and a sister company against the Debtor,4 and

                                                                  16   attached to the proof of claim. The Complaint states that it is filed against the Debtor “based on his

                                                                  17   status as the alter ego of Leshi Holding Beijing Co., a.k.a. LeEco (“LeEco”). The Claimant states

                                                                  18   that it was “an OEM supplier to LeEco, as a result of which LeEco owes O-Film $24,095,428 for

                                                                  19   unpaid electronic components.” Complaint 3 at para. 9.

                                                                  20            The Debtor is not directly liable for LeEco’s component purchases and LeEco is not his alter

                                                                  21   ego.

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27   3
                                                                         The Debtor respectfully requests that the Court take judicial notice of the filed Claim pursuant to Rule 201 of the
                                                                       Federal Rules of Evidence.
                                                                  28   4
                                                                         Concurrently herewith, the Debtor is filing objections to claims 34, 37, and 38 on the basis that they are duplicates of
                                                                       this Claim.
                                                                                                                                    6
                                                                       DOCS_LA:328785.1 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 551
                                                                                                        505 Filed 04/03/20
                                                                                                                  04/02/20 Entered 04/03/20
                                                                                                                                   04/02/20 16:36:03
                                                                                                                                            23:09:12                Desc
                                                                                                     Main Document    Page 8
                                                                                                                           7 of 37
                                                                                                                                34


                                                                   1

                                                                   2                                                     III.
                                                                   3                                                 ARGUMENT
                                                                   4   A.      Procedural Requirements for Objections to Claims
                                                                   5           Bankruptcy Rule 3007 governs the procedure for objections to claims. It provides as

                                                                   6   follows: “An objection to an allowance of a claim shall be in writing and filed. A copy of the

                                                                   7   objection with notice of the hearing thereon shall be mailed or otherwise delivered to the claimant

                                                                   8   . . . at least thirty days prior to the hearing.” Fed. R. Bankr. P. 3007.

                                                                   9           Pursuant to Bankruptcy Rule 3007, a copy of the Objection will be mailed to Claimants at the

                                                                  10   addresses provided by Claimants in the Claims, and, where available and if different from the

                                                                  11   address provided on the proof of claim, on each Claimant’s address registered with the National
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Enterprise Credit Information Publicity System (http://www.gsxt.gov.cn/index.html), a government-
                                        LOS ANGELES, CALIFORNIA




                                                                  13   run, national, enterprise credit inquiry system in the People’s Republic of China, at least thirty days
                                           ATTORNEYS AT LAW




                                                                  14   prior to the hearing date for consideration of the Objection. Accordingly, by the time of the hearing

                                                                  15   hereon, the Trustee will have complied with Bankruptcy Rule 3007.

                                                                  16   B.      The Court Must Determine the Allowance of a Claim Subject to Objection
                                                                  17           With certain exceptions, section 502(b) of the Bankruptcy Code requires, in relevant part,

                                                                  18   that if a party in interest objects to a claim, “the Court, after notice and a hearing, shall determine the

                                                                  19   amount of such claim in lawful currency of the United States as of the date of the filing of the

                                                                  20   petition, and shall allow such claim in such amount, except to the extent that -- (1) such claim is

                                                                  21   unenforceable against the debtor and property of the debtor, under any agreement or applicable law

                                                                  22   for a reason other than because such claim is contingent or unmatured ….”

                                                                  23   C.      Burden of Proof
                                                                  24           All allegations set forth in a properly filed proof of claim are taken as true and, if the

                                                                  25   allegations set forth all facts necessary to establish a claim and are not self-contradictory, the proof

                                                                  26   of claim constitutes prima facie evidence of the validity and amount of the claim. 11 U.S.C.

                                                                  27   § 502(a); Fed. R. Bankr. P. 3001(f). However, a claimant must attach copies of writings upon which

                                                                  28   claims are based in order to carry its burden of establishing a prima facie case against the debtor.

                                                                                                                            7
                                                                       DOCS_LA:328785.1 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 551
                                                                                                        505 Filed 04/03/20
                                                                                                                  04/02/20 Entered 04/03/20
                                                                                                                                   04/02/20 16:36:03
                                                                                                                                            23:09:12              Desc
                                                                                                     Main Document    Page 9
                                                                                                                           8 of 37
                                                                                                                                34


                                                                   1   Hardin v. Gianni (In re King Investments Inc.), 219 B.R. 848, 858 (B.A.P. 9th Cir. 1998). Further, a

                                                                   2   claim should not be allowed if that claim is unenforceable against the debtor and property of the

                                                                   3   debtor, under any agreement or applicable law. 11 U.S.C. § 502(b)(1).

                                                                   4           Once the objector raises “facts tending to defeat the claim by probative force equal to that of

                                                                   5   the allegations of the proofs of claim themselves,” Wright v. Holm (In re Holm), 931 F.2d 620, 623

                                                                   6   (9th Cir. 1991), then “the burden reverts to the claimant to prove the validity of the claim by a

                                                                   7   preponderance of the evidence.” Ashford v. Consolidated Pioneer Mortgage (In re Consolidated

                                                                   8   Pioneer Mortgage), 178 B.R. 222, 226 (B.A.P. 9th Cir. 1995), aff’d, 91 F.3d 151 (9th Cir. 1996).

                                                                   9   “[T]he ultimate burden of persuasion is always on the claimant.” Holm, 931 F.2d at 623. In

                                                                  10   considering an objection to a claim, a bankruptcy court may take judicial notice of the underlying

                                                                  11   records in a bankruptcy case. O’Rourke v. Seaboard Surety Co., (In re ER Fergert, Inc.), 887 F.2d
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   955, 957-958 (9th Cir. 1998).
                                        LOS ANGELES, CALIFORNIA




                                                                  13   D.      The Claim Should Be Disallowed for Plan Voting Purposes
                                           ATTORNEYS AT LAW




                                                                  14           Courts recognize that Bankruptcy Rule 3018(a) permits a party in interest to seek to disallow

                                                                  15   a claim for voting purposes. Ultimately, the determination of whether to temporarily allow a claim

                                                                  16   for voting purposes lies within the discretion of the bankruptcy court. See Armstrong v. Rushton (In

                                                                  17   re Armstrong), 294 B.R. 344, 354 (B.A.P. 10th Cir. 2003) (“There is no guidance in the Bankruptcy

                                                                  18   Code to courts as to determine whether to permit the temporary allowance of a claim; it is left to the

                                                                  19   court’s discretion.”). Indeed, courts have broad authority to determine whether to allow or disallow

                                                                  20   a claim for purposes of voting under Bankruptcy Rule 3018(a). See, e.g., In re Mangia Pizza Invs.,

                                                                  21   L.P., 480 B.R. 669, 679 (Banker. W.D. Tex. 2012); In re Zolner, 174 B.R. 629, 633 (Bankr. N.D. Ill.

                                                                  22   1994) (noting that a court must exercise its discretion to allow or disallow a claim under Bankruptcy

                                                                  23   Rule 3018(a) based on reasoned analysis); In re Goldstein, 114 B.R. 430, 433 (Bankr. E.D. Pa.

                                                                  24   1990); Collier on Bankr. ¶ 9-3018[5] (16th ed. rev. 2012) (“The court, however, regardless of the

                                                                  25   circumstances, has the discretion to allow or disallow all or part of the claim for voting purposes.”).

                                                                  26   E.      The Claim Should Be Estimated at $0.00 for Plan Voting Purposes

                                                                  27           The Bankruptcy Code and the Bankruptcy Rules authorize the estimation and temporary

                                                                  28   allowance of claims for voting purposes. Section 502(c)(1) of the Bankruptcy Code provides:

                                                                                                                          8
                                                                       DOCS_LA:328785.1 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 551
                                                                                                        505 Filed 04/03/20
                                                                                                                  04/02/20 Entered 04/03/20
                                                                                                                                    04/02/20 16:36:03
                                                                                                                                             23:09:12              Desc
                                                                                                     Main
                                                                                                     MainDocument
                                                                                                          Document Page
                                                                                                                      Page10
                                                                                                                           9 of
                                                                                                                              of34
                                                                                                                                 37


                                                                   1
                                                                                        There shall be estimated for purpose of allowance under this section –
                                                                   2                    (1) any contingent or unliquidated claim, the fixing or liquidation of
                                                                   3                    which, as the case may be, would unduly delay the administration of
                                                                                        the case.
                                                                   4

                                                                   5   11 U.S.C. § 502 (c)(1). Bankruptcy Rule 3018(a) provides in pertinent part:

                                                                   6
                                                                                        Notwithstanding objection to a claim or interest, the court after notice
                                                                   7                    and hearing may temporarily allow the claim or interest in an amount
                                                                                        which the court deems proper for the purpose of accepting or rejecting
                                                                   8                    a plan.
                                                                   9
                                                                       Fed. R. Bankr. P. 3018(a). "Temporary allowance of a claim under Rule 3018(a) is not dispositive as
                                                                  10
                                                                       [to] the amount of the claim; it provides only limited voting authority to a creditor." Armstrong v.
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       Rushton (In re Armstrong), 292 B.R. 678, 686 (10th Cir. BAP 2003).
                                                                  12
                                                                               Importantly, estimation for voting purposes is within the reasonable discretion of the Court.
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       As one bankruptcy court stated: Neither the Bankruptcy Code nor the Bankruptcy Rules prescribe
                                                                  14
                                                                       any method for estimating a claim, and it is therefore committed to the reasonable discretion of the
                                                                  15
                                                                       court, In re Hydrox Chemical Co., 194 B.R. 617, 623 (Bankr. N.D.Ill. 1996), which should employ
                                                                  16
                                                                       whatever method is best suited to the circumstances of the case. Id.; In re Thomson McKinnon
                                                                  17
                                                                       Securities, Inc., 191 B.R. 976, 979 (Bankr. S.D.N.Y. 1996). In estimating a claim, the bankruptcy
                                                                  18
                                                                       court should use the method best suited to the particular circumstances. See Bittner v. Borne Chem.
                                                                  19
                                                                       Co., 691 F.2d 134, 135-136 (3d Cir. 1982); Kool, Mann, Coffee & Co. v. Coffey, 300 F.3d 340, 356
                                                                  20
                                                                       (3d Cir. 2002). Although a court maintains broad discretion when estimating claims, the court is
                                                                  21
                                                                       “dealing with uncertainties, and... attempting to make predictions which are themselves based upon
                                                                  22
                                                                       predictions and assumptions.” Owens Corning v. Credit Suisse First Boston, 322 B.R. 719, 721 (D.
                                                                  23
                                                                       Del. 2005). Accordingly, “the Court will not seek to analyze the estimations before it for
                                                                  24
                                                                       mathematical precision, nor will it attempt to reach its own exact number.” In re Armstrong World
                                                                  25
                                                                       Indus., Inc., 348 B.R. 111, 124 (D. Del. 2006).
                                                                  26
                                                                               Where the court determines that the claim represents little or no real future liability of the
                                                                  27
                                                                       debtor, the court may estimate the claim at zero. See, e.g., Bittner, 691 F.2d at 137 (affirming
                                                                  28

                                                                                                                           9
                                                                       DOCS_LA:328785.1 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 551
                                                                                                        505 Filed 04/03/20
                                                                                                                  04/02/20 Entered 04/03/20
                                                                                                                                    04/02/20 16:36:03
                                                                                                                                             23:09:12              Desc
                                                                                                     Main Document    Page 11
                                                                                                                           10 of 37
                                                                                                                                 34


                                                                   1   bankruptcy court's estimation of the claim at zero where litigation underlying the claim was deemed

                                                                   2   unlikely to be successful); In re Ry. Reorganization Estate, Inc., 133 B.R. 574, 577 (Bankr. D. Del.

                                                                   3   1991; In re Genesis Health Ventures, 272 B.R. 558, 574 (Bankr. D. Del. 2002).

                                                                   4   F.      The Debtor Is Not Liable for the Claim
                                                                   5           As already noted above, the Debtor did not purchase electronic components from the

                                                                   6   Claimant and, as such, has no contractual relationship with the Claimant. Instead, the Claimant

                                                                   7   alleges that LeEco is an “alter ego” of the Debtor.

                                                                   8           In order to invoke the alter ego doctrine in California and ignore the corporate form, a party

                                                                   9   must demonstrate both (1) that there is such unity of interest and ownership that the separate

                                                                  10   personalities of the corporation and its individual owner no longer exist, and (2) that, if the acts

                                                                  11   complained of are treated as those of the corporation alone, an inequitable result will follow.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Associated Vendors, Inc. v. Oakland Meat Co., 210 Cal. App. 2d 825, 837 (1962); 26 Cal. Rptr. 806,
                                        LOS ANGELES, CALIFORNIA




                                                                  13   813 (citing Automotriz etc. De California v. Resnick, 47 Cal.2d 792, 796 (1957); Stark v. Coker, 20
                                           ATTORNEYS AT LAW




                                                                  14   Cal.2d 839, 846 (1942); Watson v. Commonwealth Ins. Co., 8 Cal.2d 61, 68, 63 P.2d 295 (1936);

                                                                  15   and Minifie v. Rowley, 187 Cal. 481, 487, 202 P. 673 (1921)). However, even if a court were to

                                                                  16   determine that both elements are satisfied, it is not required to apply the doctrine. Id.

                                                                  17           “Alter ego is essentially a theory of vicarious liability under which the owners of a

                                                                  18   corporation” or an affiliated corporation “may be held liable for harm for which the corporation is

                                                                  19   responsible.” Doney v. TRW, Inc., 33 Cal. App. 4th 245, 249 (1995) (citing Mesler v. Bragg

                                                                  20   Management Co., 39 Cal. 3d 290, 300, 302–04 (1985)). The law grants corporations the

                                                                  21   presumption of a separate identity. “It is the plaintiff’s burden to overcome the presumption of the

                                                                  22   separate existence of the corporate entity.” Mid-Century Ins. Co. v. Gardner, 9 Cal. App. 4th 1205,

                                                                  23   1212 (1992). “Because society recognizes the benefits of allowing persons and organizations to

                                                                  24   limit their business risks through incorporation, sound public policy dictates that imposition of alter

                                                                  25   ego liability be approached with caution.” Gopal v. Kaiser Found. Health Plan, Inc., 248 Cal. App.

                                                                  26   4th 425, 431 (2016). Indeed, “the corporate form will be disregarded only in narrowly defined

                                                                  27

                                                                  28

                                                                                                                          10
                                                                       DOCS_LA:328785.1 46353/002
                                                                   Case 2:19-bk-24804-VZ               Doc 551
                                                                                                           505 Filed 04/03/20
                                                                                                                     04/02/20 Entered 04/03/20
                                                                                                                                       04/02/20 16:36:03
                                                                                                                                                23:09:12                              Desc
                                                                                                        Main Document    Page 12
                                                                                                                              11 of 37
                                                                                                                                    34


                                                                   1   circumstances.” Mesler, 39 Cal. 3d at 301; see also Sonora Diamond Corp. v. Superior Court, 83

                                                                   2   Cal. App. 4th 523, 539 (2000) (“Alter ego is an extreme remedy, sparingly used.”).5

                                                                   3            Here, the Claimant cannot show that there is such unity of interest and ownership that the

                                                                   4   separate personalities of the corporation and its individual owner no longer exist. Even if the

                                                                   5   Claimant were able to allege a sufficient unity of interest among the Debtor and the Entities laundry-

                                                                   6   listed in the Complaint, it still must show that an inequitable result will follow if the Entities’

                                                                   7   corporate separateness is maintained. See Las Palmas, 235 Cal. App. 3d at 1249–50. However, the

                                                                   8   only inequity the Claimant can point to is that it may not be able to recover any rent or damages due

                                                                   9   under the Lease. See Complaint, ¶ 56 (injustice would result “by protecting Mr. Jia from liability for

                                                                  10   the wrongful acts committed by them through or under the names of either or both of Le Holdings

                                                                  11   and/or Le Technology.”). An assertion that the Claimant is merely an unsatisfied creditor is
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   insufficient. See Sonora Diamond, 83 Cal. App. 4th at 539 (“The alter ego doctrine does not guard
                                        LOS ANGELES, CALIFORNIA




                                                                  13   every unsatisfied creditor of a corporation but instead affords protection where some conduct
                                           ATTORNEYS AT LAW




                                                                  14   amounting to bad faith makes it inequitable for the corporate owner to hide behind the corporate

                                                                  15   form. Difficulty in enforcing a judgment or collecting a debt does not satisfy this standard.”)

                                                                  16   (collecting cases).

                                                                  17            Here, the Debtor has no direct liability to the Claimant, which is merely an unsatisfied

                                                                  18   creditor a non-debtor entity that is not an alter ego of the Debtor. Therefore, in the absence of the

                                                                  19   Claimant being able to meet the high burden needed to satisfy the two-part test and invoke the

                                                                  20   doctrine, the Claim should be disallowed or estimated at $0.00 for purposes of voting on the

                                                                  21   Debtor’s Plan.

                                                                  22                                                              IV.
                                                                  23                                      GENERAL RESERVATION OF RIGHTS

                                                                  24            The Debtor expressly reserves the right to amend, modify or supplement this Motion, and to

                                                                  25   file additional, other, or further objections to any proofs of claim filed in this Chapter 11 Case,

                                                                  26   including, without limitation, objections as to the amounts asserted therein, or any other claims (filed

                                                                  27
                                                                       5
                                                                         Where, as here, a plaintiff’s theory of alter ego is founded on a contractual relationship, courts are less likely to apply
                                                                  28   the doctrine. See Cambridge Elecs. Corp. v. MGA Elecs., Inc., 227 F.R.D. 313, 330 n.50 (C.D. Cal. 2004) (applying
                                                                       California alter ego law and collecting cases); accord The Rutter Group, Cal. Prac. Guide Corps. Ch. 2-B, § 2:52.2.
                                                                                                                                     11
                                                                       DOCS_LA:328785.1 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 551
                                                                                                        505 Filed 04/03/20
                                                                                                                  04/02/20 Entered 04/03/20
                                                                                                                                    04/02/20 16:36:03
                                                                                                                                             23:09:12             Desc
                                                                                                     Main Document    Page 13
                                                                                                                           12 of 37
                                                                                                                                 34


                                                                   1   or not) against the Debtor, regardless of whether such claims are subject to this Motion. Should one

                                                                   2   or more of the grounds of objection stated in this Motion be denied, the Debtor reserves his rights to

                                                                   3   object on other stated grounds or on any other grounds he discovers during the pendency of this

                                                                   4   Chapter 11 Case. In addition, the Debtor reserves the right to file counterclaims against the holders

                                                                   5   of any such claims.

                                                                   6                                                   V.

                                                                   7                                                  NOTICE

                                                                   8            The Debtor will serve copies of this Motion on: (a) the Claimant, (b) the Office of the

                                                                   9   United States Trustee, (c) counsel to the Committee, and (d) all parties who have requested notices

                                                                  10   in this Chapter 11 Case pursuant to Bankruptcy Rule 2002
                                                                                                                     VI.
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                              CONCLUSION
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                WHEREFORE, the Debtor respectfully requests that the Court enter an order granting the
                                                                  14
                                                                       relief requested herein and granting the Debtor such other and further relief as is just and proper.
                                                                  15
                                                                       Dated:             2 2020
                                                                                    April __,                        PACHULSKI STANG ZIEHL & JONES LLP
                                                                  16

                                                                  17
                                                                                                                     /s/ Malhar S. Pagay
                                                                  18                                                 Richard M. Pachulski
                                                                                                                     Jeffrey W. Dulberg
                                                                  19                                                 Malhar S. Pagay

                                                                  20                                                 Attorneys for Debtor and Debtor in Possession

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                            12
                                                                       DOCS_LA:328785.1 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 551
                                                                                                        505 Filed 04/03/20
                                                                                                                  04/02/20 Entered 04/03/20
                                                                                                                                    04/02/20 16:36:03
                                                                                                                                             23:09:12             Desc
                                                                                                     Main Document    Page 14
                                                                                                                           13 of 37
                                                                                                                                 34


                                                                   1                                    DECLARATION OF YUETING JIA

                                                                   2             I, Yueting Jia, under penalty of perjury, declare as follows:

                                                                   3             1.     I am the debtor and debtor in possession (the “Debtor”), and I filed a voluntary

                                                                   4   petition under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) commencing

                                                                   5   the above-captioned bankruptcy case (the “Chapter 11 Case”) on October 14, 2019 (the “Petition

                                                                   6   Date”).

                                                                   7             2.     I submit this declaration (the “Declaration”) in support of the Objection to Claim or,

                                                                   8   Alternatively, Motion for Estimation of Claim No. 33 Filed by Nanchang O-Film Photoelectric

                                                                   9   Technology Co, Ltd., for Purposes of Voting on Plan (the “Motion”)6.

                                                                  10             3.     Except as otherwise indicated, all statements in this Declaration are based upon my

                                                                  11   personal knowledge, my review of books and records, relevant documents and other information
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   prepared or collected by my employees, advisors and representatives, or my opinion based on my
                                        LOS ANGELES, CALIFORNIA




                                                                  13   experience. In making my statements based on my review of books and records, relevant documents
                                           ATTORNEYS AT LAW




                                                                  14   and other information prepared or collected by my professionals, advisors and employees, I have

                                                                  15   relied upon these professionals, advisors and employees accurately recording, preparing or collecting

                                                                  16   such documentation and other information. If I were called to testify as a witness in this matter, I

                                                                  17   could and would competently testify to each of the facts set forth herein.

                                                                  18             4.     I am not fluent in English. Accordingly, in the ordinary course of my business and

                                                                  19   personal affairs that require me to communicate in English either orally or in writing, I employ

                                                                  20   interpreters/translators who are fluent in both English and Chinese. I am utilizing such

                                                                  21   interpreters/translators in connection with matters that arise in connection with my Chapter 11 Case

                                                                  22   and intend to continue to do so. I have reviewed the Motion with the assistance of such

                                                                  23   interpreters/translators and can confirm that the factual statements contained therein are true and

                                                                  24   correct to the best of my knowledge.

                                                                  25             5.     I have reviewed the Claim No. 33, filed by Nanchang O-Film Photoelectric

                                                                  26   Technology Co, Ltd. (the “Claim”). I understand that the Claim, a true and correct copy of which is

                                                                  27   attached hereto as Exhibit “A,” is predicated upon a Complaint for Breach of Contract, Fraud,

                                                                  28
                                                                       6
                                                                           Capitalized terms not defined herein shall have the same meaning ascribed to them in the Motion.
                                                                                                                           13
                                                                       DOCS_LA:328785.1 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 551
                                                                                                        505 Filed 04/03/20
                                                                                                                  04/02/20 Entered 04/03/20
                                                                                                                                    04/02/20 16:36:03
                                                                                                                                             23:09:12           Desc
                                                                                                     Main Document    Page 15
                                                                                                                           14 of 37
                                                                                                                                 34


                                                                   1   Common Count in Quantum Meruit and Unfair Competition (the “Complaint”), filed by Claimant

                                                                   2   and a sister company against the me, and attached to the proof of claim. The Complaint states that it

                                                                   3   is filed against me “based on my status as the alter ego of Leshi Holding Beijing Co., a.k.a. LeEco

                                                                   4   (“LeEco”). The Claimant states that it was “an OEM supplier to LeEco, as a result of which LeEco

                                                                   5   owes O-Film $24,095,428 for unpaid electronic components.” Complaint 3 at para. 9.

                                                                   6           6.       I am not directly liable for LeEco’s component purchases and LeEco is not my alter

                                                                   7   ego.

                                                                   8

                                                                   9           I declare under penalty of perjury under the laws of the United States of America that the

                                                                  10   foregoing is true and correct.
                                                                                                                         Los Angeles
                                                                                              2ndday of April, 2020, at _______________,
                                                                  11           Executed this ___                                         California.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                              Yueting Jia
                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19
                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                         14
                                                                       DOCS_LA:328785.1 46353/002
Case 2:19-bk-24804-VZ   Doc 551
                            505 Filed 04/03/20
                                      04/02/20 Entered 04/03/20
                                                        04/02/20 16:36:03
                                                                 23:09:12   Desc
                         Main Document    Page 16
                                               15 of 37
                                                     34




                              EXHIBIT A
                         Case 2:19-bk-24804-VZ                                        Doc 551
                                                                                          505 Filed 04/03/20
                                                                                                    04/02/20 Entered 04/03/20
                                                                                                                      04/02/20 16:36:03
                                                                                                                               23:09:12                                                                                  Desc
                                                                                       Main Document    Page 17
                                                                                                             16 of 37
                                                                                                                   34

    •
1

.
I




                                                                                                                                                                                                                                        :::::,.
                                                                                                                                                                                                                                                     ,i
                                                                                                                                                                                                                                                     tj

                                                                                                                                                                                                                                                     "Ii
                                                                                                                                                                                                                                                     :I




                                                                                                                                                                                                                                                     l




        j
                           ·) l                   ...




                         '1!!~4~4;,,
                                                                                                                                                                                                                      •.. :     .... .."1\.

        l
                                                                                                                                                                                   :::'.~~ii::,~, 1,00;,: ijJi;'''''',iii:\ j!!:

        I
        !
        '
                !)V ':::;
                           :1-.:. .,         •'

                              ~::~i~t;f,~~!7~JflJ~t1~t
                    ,. .. .::lii".:
                    ' i(pp··
                                                          """
                            I 5_;.; 100:_yc)1Hlfo\inf lfr1Yo·r'io·.
                                                                                                                                                                                  ,"';H ,;'                             "i"    '~::{:it
                                                                                                                                                                                                                                --. ,., '· .

                      ,jj(        :'C>fficlafForm·4.10,

                 _}::i:::

                                                                                                                                                                          .
            ............................. ····· ····· ...... ···..,,-·· a··a··========-:,::;,m.,,................ ,,,,,.,,-,.,,,,,,"'.. x....,-.,,:..,,.. :ufi;,r..,.,;*"'•u••..~•-*''..,,.##N•4nfi...,,n,.;Hu«-«,ff,•U"'.. "',_+i:t_,.,,. ....:~
                                                                                                                                                                                                                                             ,;:;;
r. :. -;, ~t~i~!"r-·-----~-----~
"
                  Case 2:19-bk-24804-VZ
                              _::::\::
                                                                                               Doc 551
                                                                                                   505 Filed 04/03/20
                                                                                                Main Document
                                                                                                             04/02/20 Entered 04/03/20
                                                                                                                 Page 18
                                                                                                                      17 of 37
                                                                                                                            34
                                                                                                                                         .........
                                                                                                                               04/02/20 16:36:03
                                                                                                                                        23:09:12
                                                                                                                                        :    ::,t.
                                                                                                                                                                                                                                                  ~.                    Desc ·:;::::.:;:

jj:1:                         . :.'!'
:r
:i
                         . .... ::""'                     :.•:::                                                                                      ·..... ·.... ·................................... •.. •.. •., .......... ::,:::,:::·....... .

                       .................
                       ···---·-·····
                                               . ... lrifOiiif::imrnTAbOUnhO:Citiim'aS'O'itho)fntc:t'h(d:a-so:,w;s
                                              .f:G1\fo"                              - .                      .
                                                                                                                                   i=iiCi:i"
                                                                                                 . ..:~ ·- ....::...::..;.~;..:: . .·;: :· ·_;:
                                                                                                                                    .       '          ~               '                :;..;_;;;;:;;;::: ;:;;~~;;_:;;;;;;:   ·-. ., ". ,;,.:: ., :::.::._ ::: .. :: .. :.::::::::::::::::
                                                                                                                                                                                                                                 ~   .            .                                          '




        :~:::::r i~~·ti:~,t~::),,~~~~::.~~~!tf                 !4Li\;i'.iiiift~
                         : .•~: ·.··.: .• ::::-.:•.·... :. '. .:"'."'.' :.·::·-::·-·:. .:. ··:;:·, .• :__ .. ,~-.:::".:,:: .:: ••:· : •.::. _... ::·:::.::'.:. ::t·::~·;::•.:.::_;::::;:::··•::::·•_·: '·i:i"ii'i::::H:::::::;::::;:::j:ifiiiii''":i:•::: ·,:,~::::t;;::;;::·· ~:::: .:g
                         8. ,what Is thc-basls;of:thc :: ··examples: Goods sold; money·loaned; -lcase.~scMCCS ~i1orrned~~rsona1 lnJury·or.Wfongful death;-·orcred1t·card;:::m.::                                                                                               :;,:: rn,
                                                                                                                                                                                                                                                                                                 11

                          •
                                1
                                    do1m1:::::·-:.,::;,.::: ·~:::11 ·:: :r:mn:ttlr,lir:n:..:;:1t:/m:i;,:/.::H:r::':.:;:_initm:;_::;11un(!t;:iwi\1:_:::~w:HjJ!.im!!1:::~11:imtig_:!~i~~:;;;:;:~,;mi1;:1rn1m\mmmm:·:m .m:
                                        "'   . ::.      ::.::::::   :: ::    #\ltach redacted ~es or any clocumenls suppot11ng lhe claim required by Bankruptcr.Rule,3001(c). ::::::: :::::::::::::::; ::::::::: ~::




                                             .,. :·~~;:~:;~~11!1ii~!~!i~~!:;';i!i!!~l!~l                                                                                                                                                                                                         ip:


                                                           -;j
                                             ;::::,··




                                                                                           :~Atl,rttr~fC1~1f&p1es-otB&llnientt:1itt'Oyfiiiar:sttow·~citinte·-o,:.perteaic>rro·ta·,sccurn?1n1e~st:(rbr:HHH(:::.'.;1: ,:;,;
                                                                                           .:~xantie7a·morig~e.;fien·.-:ce·rtiricaiEftlfoUc:-Jtnawa~:s"tntcmeni::br.othl?r'.BOCUmen1"ihiii1'shOWS'itiOJ1eO'h'ii'S':l .m:·:


                                                                                            :tS:if'"'' ""'.IJ:!';"'~"(1;:!!tfi~!!"Jji!i!!!!:1i1:;J!!l'li!ii~: ;;
                                                                                                                                         1

          :::   """'
        J''.'.'. ...:;
                                                                                            ;~\f:~~:;~;~~!~i!·t~i~: ~!~i i~~t~t~~tf:1: :I~
                  ...: il:
                         I,_, ... ,,, --- .
                                                                                            [l~~~J~~;~;:~:;:; :~'.~:';;:;:::ji/!'.;;:: ~;
                                                                                                       ··,;;ii:'                                                                                                                                   ... •~-~·
                                                                             ~gf:No_                   ::\\(              ..                    .                      .........:'.        '.'.L ...... '..:;,·-.
                                                                             ,a YCS: AinOunt"ncCcssary
                                                                                      "'   ......... "' ... ,,._to curo:al1y:diifilu'ii'as.0Hh0
                                                                                                                     . .                           ... ...,.:,;pCflfl'fjn,, :s~.~~~=~~~-
                                                                                                                                           .. .. i8t'i:i.hl:ih0'.                                       ,,;;,.



                         1;1_i: iS th_ls:{l_iiin'f.B_Ut:,je-ct to·a·
                          · ·, ~~~t- or ·sct~fr? '
                                                                             :~;tlo:
                                                                              Q ·,Yes;Jdenii~·ihe_-pro.~~rtv:,~--~~~-=~-~=---~-------------



                  :::: i

                                                                                                                                                                                                                                                         ··page-2;
           Case 2:19-bk-24804-VZ
                       ;::.~m·::' ..:;H:-:;-, :: ;j :,'Doc     505
                                                               551
                                                        ,. -.- -           ·~t;;- :::"1~1/j
                                                                 •.ii):::-Filed    04/02/20
                                                                                   04/03/20UmJlihm(;\;}\ilW}!;jj:mim04/03/20
                                                                                                    Entered         mm,~iff~:1111111::fri
                                                                                                                    04/02/20     23:09:12
                                                                                                                                 16:36:03j/~08?·:P: ~Desc
                                                        Main Document                    Page 19  18 of 37  34
                                                                                                                               ::: .. 1\:.                      .:...::· :!::·:.:.:

................... :·- ......   ·:n:i:::, ·.............. .
                                                                                                                   ..::;....::.:::::.. "·"""",,'ii;:,::}!!!!!\,·:,·:::i,,'::.::·:. ,:··..~·.... ·. .




                                                                                                                                                                                                             l
                                                                                                                                                                                                             l!


                                                                                                        .;Ptoof.~r:c1111m'




                                                     ;,.:,- .-. ·--~·-='"'"":;;,:;:,:; .... :;.;, ..... •... ······ .::,.: .•------...:--:...::.:::-: •. -·,::;,,_.................................... ,,,
Case 2:19-bk-24804-VZ                            Doc 551
                                                     505 Filed 04/03/20
                                                               04/02/20 Entered 04/03/20
                                                                                 04/02/20 16:36:03
                                                                                          23:09:12                 Desc
                                                  Main Document    Page 20
                                                                        19 of 37
                                                                              34




           AITACHMENT TO PROOF OF CLAIM OF NANCHANG 0-FILM PHOTOELECTRIC

                                                        TECHNOLOGY CO., LTD

                    I.               On October 14, 2019 (the "Petition Date"), Yueting Jia (the "Debtor") filed his

  voluntary petition for relief under chapter 11 of title 11 of the United States Code (the

  "Bankruptcy Code") in the United States Bankruptcy Court for the District of Delaware (the

  "Bankruptcy Court") thereby commencing the above-referenced bankruptcy case (the "Case").

                   2.                This proofof claim (the "ProofofClaim") is being filed in the Debtor's bankruptcy

  Case by Nanchang 0-Film Photoelectric Technology Co., Ltd. ("Claimant") to assert, as

  discussed in greater detail below, certain claims on behalf of the Claimant.

                   3.                Claimant, founded in 2001, designs and manufactures electronic components for

  the consumer electronics and automotive markets which include touch panels, cover glass, camera

  modules, biometric sensors, haptic response technology and LCD modules.

                   4.                On January 16, 2018, Claimant and its affiliate 0-Film Global (HK) Trading

  Limited ("Affiliate") filed a complaint against the Debtor in the California Superior Court County

  of Los Angeles (the "Complaint") alleging breach of contract, fraud, common count in quantum

  meruit, and unfair competition, seeking (i) compensatory damages in the amount of $24,095,428

  (related to unpaid electronic components provided to the Debtor); (ii) punitive damages; (iii)

  prejudgment interest at the maximum legal rate as allowed by Jaw; (iv) reasonable attorneys fees;

  (v) costs of suit, and (vi) such other relief as the court may grant. A copy of the Complaint is

  attached hereto as Schedule 1. The Complaint (and Claimant's rights thereunder) forms the basis

  for the claims asserted against the Debtor in this Proof of Claim (the "Claim"). The Claim is held

  by Claimant and Affiliate jointly and for this reason Claim is set forth in its full on each of their

  proofs of claim.


  (Ool358/609-43 l -000/02392l 76. J J
Case 2:19-bk-24804-VZ                             Doc 551
                                                      505 Filed 04/03/20
                                                                04/02/20 Entered 04/03/20
                                                                                  04/02/20 16:36:03
                                                                                           23:09:12                 Desc
                                                   Main Document    Page 21
                                                                         20 of 37
                                                                               34




                  5.                  Claimant reserves the right to withdraw this Proof of Claim for any reason

  whatsoever.                         Claimant further reserves the right to file additional Proofs of Claim for

  additional claims at any time, either before or after the any applicable bar date established by

  the Bankruptcy Court.

                  6.                  Claimant does not waive any right or rights of action that it has or may have

  against the Debtor or any other person or persons and does not waive any substantive or

  procedural defenses to any claim that may be asserted against the Claimant by the Debtor or

  any other person. Without limiting the foregoing, this Proof of Claim is not intended to be, and

  shall not be construed as: (i) an election ofremedies; (ii) a waiver of any defaults; (iii) a waiver

  or limitation of any of Claimant's rights, remedies, claims or interests under applicable law

  against Claimant or any other person or entity; (iv) a waiver of Claimant's property or

  ownership rights (legal or equitable); (v) a waiver of Claimant's legal, equitable or beneficial

  interests; and/or (vi) an admission by Claimant that any property held by the Debtor (or any

  subsidiary or affiliate thereof) is property of the estate.

                  7.                  This Proof of Claim is filed to protect Claimant from potential forfeiture of any

  claims. By filing this Proof of Claim, Claimant (i) does not submit to the jurisdiction of this

  Court for any purpose other than with respect to this Proof of Claim, (ii) does not waive (and

  expressly reserves) all of its procedural and substantive defenses to any claim that may be

  asserted against it by the Debtor, its estate, or any successor entity, or any other person,

  including, without limitation, any defense based upon the lack of jurisdiction of this Court to

  entertain any such claim, (iii) does not waive (and expressly reserves) any claim, right, or

  right of action that Claimant has or might have against the Debtor, its estate, any successor

  entity, or any other person or entity whether such claim, right, or action arises prior to, upon,

                                                                     -2-
  l04lS8/6094l 1-000I02392 l 76. I}
Case 2:19-bk-24804-VZ                         Doc 551
                                                  505 Filed 04/03/20
                                                            04/02/20 Entered 04/03/20
                                                                              04/02/20 16:36:03
                                                                                       23:09:12                  Desc
                                               Main Document    Page 22
                                                                     21 of 37
                                                                           34




  or after the petition date, and (iv) does not waive (and expressly reserves) any and all other

  legal or equitable rights or remedies that it may have pursuant to applicable law or agreement.

                 8.               The filing of this Proof of Claim shall not be deemed or construed as: (i) consent

  by Claimant to a jury trial in the Bankruptcy Court or any other court in any proceeding as to

  any and all matters so triable herein or in any case, controversy or proceeding related hereto,

  pursuant to 28 U.S.C. § 157(e) or otherwise; (ii) a waiver of the right of Claimant to trial by

  jury in any proceeding so triable herein or in any case, controversy, or proceeding related

  hereto, notwithstanding the designation or not of such matters as "core proceedings" pursuant

  to 28 U.S.C. § I 57(b)(2), and whether such jury trial is pursuant to statute or the United States

  Constitution; (iii) a waiver of the right of Claimant to have final orders in non-core matters

  entered only after de novo review by a District Court judgment; (iv) a waiver of the right of

  Claimant to assert that 28 U.S.C. § 157(b)(2)(C) is unconstitutional, which right is expressly

  reserved; (v) a waiver of the right of Claimant to have the reference withdrawn by the District

  Court in any matter subject to mandatory or discretionary withdrawal; (vi) a waiver of any

  past, present, or future event of default; and/or (vii) a waiver or limitation of any rights of

  Claimant, including, without limitation, a waiver of obligations owing to Claimant, rights,

  claims, actions, defenses, set-offs, netting rights or recoupments to which Claimant is or may

  be entitled under agreements, in law or in equity, against any of the Debtor (or any subsidiary,

  or affiliate thereof) or any other person, including without limitation, rights against

  guarantors, officers, or directors, or the right to contest the validity priority or extent of any

  right or interest purported to be equal, senior or inferior to any right or interest of Claimant,

  all of which rights, claims, actions, defenses, set-offs, and recoupments are expressly reserved

  by Claimant.

                                                                 -3-
  (O.JS816094l l •OOOI02392l 76. l)
Case 2:19-bk-24804-VZ                           Doc 551
                                                    505 Filed 04/03/20
                                                              04/02/20 Entered 04/03/20
                                                                                04/02/20 16:36:03
                                                                                         23:09:12             Desc
                                                 Main Document    Page 23
                                                                       22 of 37
                                                                             34




                   9.                All notices and communications concerning this Proof of Claim should be sent

  to the following addresses:

                      Neil B. Glassman                               Robert Lin
                      Scott D. Cousins                               Deputy General Manager (Investment &
                      GianClaudio Finizio                            Legal)
                      600 N. King Street                             11th Floor, Tower 6, Taiziwan Business Plaza
                      Suite 400                                      No. 91 Shanghai Road, Nanshan District
                      Wilmington, Delaware 19801                     Shenzhen, Guangdong, China
                      Telephone: (302) 655-5000                      Telephone: +86 136 3150 9227
                      Facsimile: (302) 658-6395                      Email: lin.hongping@ofilm.com
                      Email: nglassman@bayardlaw.com
                              scousins@bayardlaw.com
                              gfinizio@bayardlaw.com ·



  Dated as of January 21, 2020




                                                                  -4-
   {04l5&1609-ll l ·OOOIU2.392l 76. l)
Case 2:19-bk-24804-VZ                 Doc 551
                                          505 Filed 04/03/20
                                                    04/02/20 Entered 04/03/20
                                                                      04/02/20 16:36:03
                                                                               23:09:12           Desc
                                       Main Document    Page 24
                                                             23 of 37
                                                                   34




                                             Schedule 1

            [January 16, 2018 Complaint in the California Superior Court County of Los Angeles]




   l00SS/6094l l -D00l023921 76.l l
Case 2:19-bk-24804-VZ              Doc 551
                                       505 Filed 04/03/20
                                                 04/02/20 Entered 04/03/20
                                                                   04/02/20 16:36:03
                                                                            23:09:12                                   Desc
                                    Main Document    Page 25
                                                          24 of 37
                                                                34




                                                                                      CONFORMED COPY
                                                                                         01:llG/NAL FILED
                                                                                      SuJ?enor Coui1 of California
                                                                                        .,ounly ol Lni. /\n 9 P.h;:;

              LILAWINC.
              J. James Li (SBN 202855)                                                    JAN 16 2018
        2     Tony Abdollahi (SBN 157235)
              Andrew M. Pierz (SBN 292970)                                 Sherri R. Carter. Executive OffiCQr/Clerk
        3     5050 El Camino Real, Suite 200                                          By C. Johnsfon. Deputy
              Los Altos, California 94022
        4     Telephone: (650) 521-5956
              Facsimile: (650) 521-5955
        5     Email: lij@lilaw.us
                                                                              CASE ASSIGNED FOR
        6     Attorneys for Plaintiffs 0-Film Global (Hk) Trading Limite   & ALL PURPOSES TO
              Nanchang 0-Film Photoelectric Technology Co., Ltd.           Judge, ----e-M'rllANllrSll!::i::;--
        7                                                                         -      RAMONAStlb
        8                                                                  De pt.---11;,\//+-Div.
        9
                                            CALIFORNIA SUPERIOR COURT
       IO
                                               COUNTY OF LOS ANGELES
       II
       12

       13
                                                                               !f'/!.;:,;.
                                                                                       ,' .~'
                                                                             \j.\ll t/i -
                                                                                                2• :~ ;~       )i
                                                                Case No. 'f. ....
                                                                                                   V      ~-"' .
       14     0-FILM GLOBAL (HK) TRADING LIMITED                                . """'
                                                                                 ..                 -·-    -
                                                                                        -
              and NANCHANG 0-FILM.PHOTOELECTRIC
       15     TECHNOLOGY CO., LTD.,
                                                                COMPLAINT FOR BREACH OF
                            Plaintiffs,                         CONTRACT, FRAUD, COMMON
       16
                      vs.                                       COUNT IN QUANTUM MERUIT AND
       17     YUE-TING JlA, and DOES 1 through 5,
                                                                UNFAIR COMPETITION
              inclusive,
       18                                                       UNLIMITED
                    Defendants.
       19 - - - - - - - - - - - - - - - ~ JURY TRIAL DEMANDED

       20

       21

       22

       23

       24

       25

       26

       27

       28

t:)p'.      1 1 - - - - - - - - - - - - - - - - - - - - - - - - C " ' a " ' s " - eN,..,_oe.c·------1
~                                                        COMPLAINT
 LAW
                 Case 2:19-bk-24804-VZ             Doc 551
                                                       505 Filed 04/03/20
                                                                 04/02/20 Entered 04/03/20
                                                                                   04/02/20 16:36:03
                                                                                            23:09:12   Desc
                                                    Main Document    Page 26
                                                                          25 of 37
                                                                                34




                           LILAWINC.
                           J. James Li (SBN 202855)
                      2    Tony Abdollahi (SBN 157235)
                           Andrew M. Pierz (SBN 292970)
                      3    5050 El Camino Real, Suite 200
                           Los Altos, California 94022
                      4    Telephone: (650) 521-5956
                           Facsimile: (650) 521-5955
                      5    Email: lij@lilaw.us

                      6    Attorneys for Plaintiffs 0-Film Global (Hk) Trading Limited &
                           Nanchang 0-Film Photoelectric Technology Co., Ltd.
                      7
                      8

                      9
                                                         CALIFORNIA SUPERIOR COURT
                  10
                                                            COUNTY OF LOS ANGELES
                  11

                  12

                  13

                  14       0-FJLM GLOBAL (HK) TRADING LIMITED                Case No.
                           and NANCHANG 0-FILM PHOTOELECTRIC
                  15       TECHNOLOGY CO., LTD.,
                                                                             COMPLAINT FOR BREACH OF
                                         Plaintiffs,                         CONTRACT, FRAUD, COMMON
                  16
                                   vs.                                       COUNT IN QUANTUM MERUIT AND
                  17        YUE-TING JIA, and DOES I through 5,
                                                                             UNFAIR COMPETITION
                            inclusive,
                  18                                                         UNLIMITED
                                         Defendants.
                  19                                                         JURY TRIAL DEMANDED
                 20

                  21

                  22

                  23
                  24

                  25

                  26

                  27

                  28

 PA
;:ca .....   tAw.··
                          11-----~----------C-O_M_PL_A_IN_T_ _ _ _ _ _ _...oCc=a"-'se'-'N-'-'o"-.- - - - - - !
     Case 2:19-bk-24804-VZ              Doc 551
                                            505 Filed 04/03/20
                                                      04/02/20 Entered 04/03/20
                                                                        04/02/20 16:36:03
                                                                                 23:09:12                    Desc
                                         Main Document    Page 27
                                                               26 of 37
                                                                     34




          1            Plaintiffs 0-Film Global (HK) Trading Limited and Nanchang 0-Film Photoelectric

          2    Technology Co., Ltd. (collectively "Plaintiffs" or "0-film") hereby complain and allege against

          3    Defendant Yue-Ting Jia, and Does 1-5 (collectively "Defendant" or "Jia"), as follows.

          4
                                         PARTIES AND NATURE OF ACTION
          5            1.     Plaintiffs are sister companies for manufacture and sales of electronic components.
          6            2.     Defendant Jia is Chinese citizen currently residing in Los Angeles County.
          7            3.     The true names and capacities of the defendants named as Does I through 5 are
          8    unknown to Plaintiff and are therefore sued by fictitious names. Plaintiff will amend this complaint
          9    to plead their true names and capacities after they have been ascertained.
      10               4.     Each defendant in this action is an agent of the remaining defendants, such that their
      11       acts or omissions are imputed to the other and each is jointly and severally liable for any such acts or
      12       om1ss10ns
      13               5.     This is an action for breach of contract, fraud, common count in quantum meruit and
      14       unfair competition against Jia based on his status as the alter ego ofLeshi Holding Beijing Co., a.k.a.
      15       LeEco ("LeEco").
      16
                                               JURISDICTION AND VENUE
      17
                       6.     This Court has general subject matter jurisdiction under the California Constitution,
      18
               Art. VI, and personal jurisdiction over Jia because he is domiciled in the State of California. Venue is
      19
               proper in this Court under Code of Civil Procedure§ 395(a) because Jia resides in this County at this
      20
               time.
      21
                                                GENERAL ALLEGATIONS
      22
                       7.     _O-film was founded in 2001 and fonnally began to operate in August 2002. 0-film
      23
               designs and manufactures electronic components for the consumer electronics and automotive
      24
               markets. The company's product line has expanded to include touch panels, cover glass, camera
      25
               modules, biometric sensors, haptic response technology and LCD modules. The company is the
      26
                global market leader in capacitive touch panel production, and the Chinese market leader in CMOS
      27



;,a
                camera module production and fingerprint ID modules.
      28

              11-----------------C-O_MP__,_L_A_INT----------'C"'a"'se"-'-'N"'o'-.- - - - - - 1
 l:AW.,
        Case 2:19-bk-24804-VZ               Doc 551
                                                505 Filed 04/03/20
                                                          04/02/20 Entered 04/03/20
                                                                            04/02/20 16:36:03
                                                                                     23:09:12                    Desc
                                             Main Document    Page 28
                                                                   27 of 37
                                                                         34




                         8.      Jia is an individual who resides in Rancho Palos Verdes, California. He is the founder

         2        ofLeEco, a privately owned multinational company based in Beijing, China that develops and

         3        markets consumer electronic products and distributes entertainment over the internet. 1

         4               9.      0-film was an OEM supplier to LeEco, as a result of which, LeEco owes 0-Film

         5        $24,095,428 for unpaid electronic components. Despite 0-film's repeated demands that LeEco

         6        satisfy its contractual obligations and reimburse for the components, LeEco has failed to pay. Rather,

         7        LeEco is laden in debt, on the verge of collapse and has had its trading suspended due to the

         8        fraudulent and illegal practices of Jia.

         9                I 0.   "Embattled Chinese internet conglomerate LeEco has been branded a 'Ponzi scheme'

        10        in an online comment made and endorsed by some of the country's leading lights in technology."2

        11        According to Tencent co-founder Zeng Liqing, "LeEco is obviously a Ponzi scheme. You don't

        12        belong in the investment market or entrepreneurial world if you can't see that." As a result, "[m]any

        13        of Jia's assets have been frozen by court orders as creditors encountered difficulties in getting their

        14        money back." Id.

        15                11.     For these reasons, Jia has been designated by China in an official list for defrauding

        16        creditors. "Mr. Jia is the highest-profile name on something else in China: an official online blacklist

        17        of credit defaulters ... Mr. Jia was added to the blacklist this week over unpaid debt totaling $72

        18        million, including interest and fees."3 Described as "among the brashest" figures, "Mr. Jia resigned

        19        from all his positions at Leshi Internet, LeEco's publicly traded arm, after a court in Shanghai froze

        20        $182 million in assets tied to him." Id. In an effort to avoid liability, Jia escaped China and "said he

        21        was living in California." Id.

        22

        23
                  1He is also presently the Chairman and founder of Faraday & Future, Inc., a privately-owned
        24
                  Gardena, California company developing and marketing electric automobiles.
        25
                  2
                   Meng, J. "Tencent co-founder brands LeEco a 'Ponzi scheme."' CNBC News. NBC Universal, July
        26        18, 2017.
        27        3Zhong, R, et al., "China Names and Shames Tech Tycoon With Debt Blacklist." New York Times.
                  The New York Times Company, December 13, 2017.
        28
    .......,
.            '.                                                      2                             Case No.
                                                                 COMPLAINT
'   .LAW, •
            Case 2:19-bk-24804-VZ               Doc 551
                                                    505 Filed 04/03/20
                                                              04/02/20 Entered 04/03/20
                                                                                04/02/20 16:36:03
                                                                                         23:09:12                       Desc
                                                 Main Document    Page 29
                                                                       28 of 37
                                                                             34




                                12.   However, China has "demanded LeEco founder Jia Yueting return to China before the

             2        end of the year to fix his business empire's financial woes."4 In response, Jia has "admitted the

             3        company had been 'burning money' and had 'spent recklessly' on its expansion efforts." Id.

             4                                                     ALTER EGO
             5                  13.   Among his other acts of malfeasance, Jia treated LeEco as his personal piggybank and

             6        comingled personal and corporate funds. As a result, a significant part of Jia's personal assets was

             7        derived from this alter ego activity. Jia has amassed a reported personal worth of RMB¥ 42 billion

             8        (approximate US$ 6.3 billion) from manipulating various subsidiaries ofLeEco. His salary and stock

             9        holdings alone are far from being able to account to the personal wealth. There is such unity of

            10        interest and ownership that the separate personalities of the LeEco corporation and J ia no longer

            11        exist, and that if the acts are treated as those of the corporation alone, an inequitable result will

            12        follow.

            13                  14.   He and his family, including his sister, dominate and control LeEco. He is

            14        substantially its equitable owner and is personally served by the same offices and employees. On

            15        information and belief, Jia commingled the company assets with his personal assets and failed to

            16        maintain an arm's length relationship with the corporate entity.

            17                  15.   In 2015, Jia obtained government permission 5 to sell a significant portion of his

            18        holding ofLeEco, on the promise that all the proceeds of the sales would be "lent" to LeEco to repay

            19        the latter's corporate debt. Jia and his sister received more than RMB¥ 10 billion proceeds (more than

            20        US$ 1.5 billion) from the sales. After the sales of the stocks, however, Jia escaped to the United

            21        States with most of the stock sales proceeds, leaving LeEco in an insolvent state without the capacity

            22        to repay its corporate debts, including the debts at issue in this case.

            23

            24
                      4
                       Shane, D. "China orders tech tycoon to return and face debts." CNN Money. Time Warner,
            25        December 26, 2017.
            26
                      'The Chinese stock market is heavily regulated by the government. As the founder and majority



    .. ,     27
                      shareholder ofLeEco, Jia would not have been able to sell his LeEco stocks without the
                      government's approval. Such approval was obtained based on his promise to lend all the proceeds of
             28
                      the stock sales to LeEco to repay its corporate debts.


.
    a
    .



    '   IJ\W.{
                  :
                  .                                                        3
                                                                       COMPLAINT
                                                                                                         Case No.
Case 2:19-bk-24804-VZ         Doc 551
                                  505 Filed 04/03/20
                                            04/02/20 Entered 04/03/20
                                                              04/02/20 16:36:03
                                                                       23:09:12                    Desc
                               Main Document    Page 30
                                                     29 of 37
                                                           34




             16.    Jia is now wanted by the Chinese government to return to China to account for the

 2   missing fortunes ofLeEco.

 3

 4
                   FIRST CAUSE OF ACTION FOR BREACH OF CONTRACT
                                           (Against All Defendants)
 5
             17.    Plaintiff incorporates by reference the foregoing averments as if fully set forth herein.
 6
             18.    0-film and LeEco entered into a contract whereby, through mutual assent, the former
 7
     agreed to sell electronic components to the latter. In consideration thereof, 0-film performed all
 8
     conditions and covenants under the contract, including delivering the electronic components
 9
     purchased by LeEco. As implied by its conduct, LeEco acknowledged its obligations under the
IO
     contract by accepting and taking delivery of the components sold by 0-film.
11
             19.    LeEco breached the contract by refusing to pay for the electronic components, thereby
12
     resulting in damages to 0-film in the amount of$24,095,428, exclusive of interest. Due to the unity
13
     of interest and ownership between LeEco and Jia and the inequity that would result if these acts were
14
     treated as LeEco's alone, Jia is the alter ego ofLeEco and is personally liable for these damages.
15

16
                           SECOND CAUSE OF ACTION FOR FRAUD
17                                         (Against All Defendants)

18           20.    Plaintiff incorporates by reference the foregoing averments as if fully set forth herein.

19           21.    LeEco and Jia represented to 0-film that they would provide reimbursement for the
20   electronic components requested. LeEco and Jia knew, at the time made, these representations to be
21   false and intended to defraud 0-film by inducing reliance thereon. 0-film reasonably and justifiably
22   relied on these misrepresentations and provided LeEco with millions of dollars of OEM electronic

23   components.

24           22.    LeEco refused to pay for the electronic components, thereby resulting in damages to

25   0-film in the amount of $24,095,428, exclusive of interest. In undertaking the conduct alleged

26   herein, LeEco and Jia have acted with malice, oppression and fraud under California Civil Code §
27   3294.

28

                                                       4                             Case No.
                                                   COMPLAINT
Case 2:19-bk-24804-VZ         Doc 551
                                  505 Filed 04/03/20
                                            04/02/20 Entered 04/03/20
                                                              04/02/20 16:36:03
                                                                       23:09:12                      Desc
                               Main Document    Page 31
                                                     30 of 37
                                                           34




            23.     Due to the unity of interest and ownership between LeEco and Jia and the inequity that
 2   would result if these acts were treated as LeEco's alone, Jia is the alter ego ofLeEco and is
 3   personally liable for these damages.
 4

 5                            THIRD CAUSE OF ACTION FOR
                           COMMON COUNT IN QUANTUM MERUIT
 6                                           (Against All Defendants)

 7
            24.     Plaintiff incorporates by reference the foregoing averments as if fully set forth herein.
 8
            25.     LeEco is indebted to 0-film in the amount of$24,095,428, exclusive of interest in
 9
     consideration for goods provided by 0-film for the production of various electronic components.
IO
     Despite 0-film's repeated request for this indebted sum, 0-film has not made payment, thereby
11
     resulting in damages to 0-film in the amount of$24,095,428, exclusive of interest. Due to the unity
12
     of interest and ownership between LeEco and Jia and the inequity that would result if these acts were
13
     treated as LeEco's alone, Jia is the alter ego ofLeEco and is personally liable for these damages.
14

15             FOURTH CAUSE OF ACTION FOR UNFAIR COMPETITION
                                             (Against All Defendants)
16
            26.     Plaintiffs incorporate by reference the foregoing averments as if fully set forth herein.
17
            27.     LeEco's conduct, including but not limited to, breaching its contract to pay for
18
     electronic components and falsely representing that it would pay 0-film, (i) is an unlawful, unfair and
19
     fraudulent business practice under Business & Professions Code § 17200, (ii) offends an established
20
     public policy, and (iii) is immoral, unethical, oppressive, and unscrupulous. LeEco's unfair business
21
     practices have damaged 0-film as set forth herein.
22
            28.     Due to the unity of interest and ownership between LeEco and Jia and the inequity that
23
     would result if these acts were treated as LeEco's alone, Jia is the alter ego ofLeEco and is
24
     personally liable for these damages.
25

26
                                            PRAYER FOR RELIEF
27
            29. WHEREFORE, Plaintiffs pray for relief against Defendants as follows:
28

                                                       5                             Case No.
                                                    COMPLAINT
Case 2:19-bk-24804-VZ         Doc 551
                                  505 Filed 04/03/20
                                            04/02/20 Entered 04/03/20
                                                              04/02/20 16:36:03
                                                                       23:09:12                  Desc
                               Main Document    Page 32
                                                     31 of 37
                                                           34




                a. The Court shall award compensatory damages according to proof, and no less than

2    $24,095,428;

3               b. The Court shall award prejudgment interest at the maximum legal rate as allowed by

4    the law;

5               c. The Court shall award punitive damages;

6               d. The Court shall award reasonable attorney's fees according to the proof;

 7              e. The Court shall award costs of suit herein incurred; and

 8              f.   The Court shal I award such other and further relief as the Court may deem proper.

9
                                              JURY DEMAND
10
                Plaintiff hereby demands a trial by jury on all issues so triable.
11

12

                                                L!LAWINC.
13
     DATED: January 15, 2018                    ATTORNEYS FOR PLAINTIFFS
14                                              0-Film Global (HK) Trading Limited & Nanchang 0-
                                                E'ilm Photoe.lectric Technology Co., Ltd.
                                                            1;,--· ·,:   ''".
15

16
                                                By
17
                                                     J. James Li, Ph.D.
18

19

20

21

22

23

24

25

26

27

28

                                                        6                            Case No.
                                                     COMPLAINT
      Case 2:19-bk-24804-VZ                  Doc 551
                                                 505 Filed 04/03/20
                                                           04/02/20 Entered 04/03/20
                                                                             04/02/20 16:36:03
                                                                                      23:09:12Page
                                                                                                 Desc
                                                                                                   I of I
                                              Main Document    Page 33
                                                                    32 of 37
                                                                          34


                                                                                                                               0
                                           ><
                                           ::c
                                                         ii.....                                   ~~m             .... m
                                                                                                                              ~g~!!:!i!
                                                                                                                         -< ;;l;z!iis';i
                                                                                                                   0 "ti C: ;
                                                                                                                   ~-m 8~~~~

                                           m ;
                                                          .....
                                                          .....
                                                          UI
                                                                                                      Ii           oD-1
                                                                                                                   (/) (") z
                                                                                                                   ::e
                                                                                                                                   j
                                                                                                                   .... ;u c.. ~ !!l
                                                                                                                                        ;» ;:
                                                                                                            ~
                                                                                                                        O G')
                                                                                                                   r- 0 l> ~
j             :ti                          z              C)
                                                                                                                   .... "ti -

                                                                                                                   :;; ~
                                                                                                                                               j
(I)
       ~
       z
              m
              0
              m
                                           0              e
                                                          w
                                                                                                            ~
                                                                                                            U)

                                                                                                      ill cil
                                                                                                                   Z-1
                                                                                                                   mm
                                                                                                                   !c
                                                                                                                                               ;
m     NI
      1:"11
~ .....,
                                            l>                                                        ~~           cm
                                                                                                                       ;u

    ~
  ......                                                                                                           •    Cl)

  =
  =
                                                                                                      :..               -I
                                                                                                                        ~
m   0                                                                                                                   £l
                                                                                                                                         ~I!
                                                              "ti
                                                              al:e                                                      C:         ~
                                                              g 2l                                                      ~

                                             0
                                                              ~~
                                                                                                                        z
                                                                                                                        _G')       I l&;i!a.. ?;
                                                                                                                                         {?:!=>r,:,
                                                                                                                                         ~l!:N

                                             ~                ~~z                                                       ~
                                             .,,co
                                             "' co            ;u
                                                                                                                                         ~
                                             ><g
                                                .....         z cS
                                                              c5 ;.;.
                                                              ~~              lfm,~
                                                                              J2tt12111U01VI   e             568J21JF82,fE4A




  After printing this label:
  1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.
  2. Fold the printed page along the horizontal line.
  3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

  Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could
  result in additional billing charges, along with the cancellation of your FedEx account number.
  Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on
  fedex.com.FedEx will not be responsible for any claim in excess of $100 per package, whether the result of loss. damage, delay, non-
  delivery,misdelivery,or misinfomnation, unless you declare a higher value, pay an additional charge, document your actual loss and file
  a timely claim.Limitations found in the current FedEx Service Guide apply. Your right to recover from FedEx for any loss, including
  intrinsic value of the package, loss of sales, income interest, profit, attorney's fees, costs, and other forms of damage whether direct,
  incidental.consequential, or special is limited to the greater of $100 or the authorized declared value. Recovery cannot exceed actual
  documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry, precious metals, negotiable instruments and other
  items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current FedEx Service Guide.




                                                    ll
                                                    iO
                                                    ~ 0
                                                    () 'd
                                                    ~ t<
                                                     :i...




httos://www.fedex.com/shiooing/html/en/PrintlFrame.html                                                                                1/21/2020
            Case 2:19-bk-24804-VZ                 Doc 551
                                                      505 Filed 04/03/20
                                                                04/02/20 Entered 04/03/20
                                                                                  04/02/20 16:36:03
                                                                                           23:09:12                                      Desc
                                                   Main Document    Page 34
                                                                         33 of 37
                                                                               34

                                         PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): DEBTOR’S NOTICE OF OBJECTION AND
 MOTION, AND OBJECTION TO CLAIM OR, ALTERNATIVELY, MOTION FOR ESTIMATION OF
 CLAIM NO. 33 FILED BY NANCHANG O-FILM PHOTOELECTRIC TECHNOLOGY CO, LTD.,
 FOR PURPOSES OF VOTING ON PLAN; MEMORANDUM OF POINTS AND AUTHORITIES AND
 DECLARATION OF YUETING JIA IN SUPPORT THEREOF will be served or was served (a) on the judge in
 chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) April 2, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.

 United States Bankruptcy Court
 Central District of California
 Attn: Hon. Vincent Zurzolo
 Edward R. Roybal Federal Bldg./Courthouse
 255 East Temple Street, Suite 1360
 Los Angeles, CA 90012
                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 2, 2020      Nancy H. Brown                                                            /s/ Nancy H. Brown
 Date                      Printed Name                                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 551
                                                 505 Filed 04/03/20
                                                           04/02/20 Entered 04/03/20
                                                                             04/02/20 16:36:03
                                                                                      23:09:12                                      Desc
                                              Main Document    Page 35
                                                                    34 of 37
                                                                          34


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com,
         pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
        Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf
         .inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu ckwu@sulmeyerlaw.com,
         mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
        Case 2:19-bk-24804-VZ                   Doc 551 Filed 04/03/20 Entered 04/03/20 16:36:03                                       Desc
                                                 Main Document    Page 36 of 37

                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                             10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled: NOTICE OF OBJECTION TO CLAIM will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 3, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) April 3, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

VIA U.S. MAIL
United States Bankruptcy Court
Central District of California
Attn: Hon. Vincent Zurzolo
Edward R. Roybal Federal Bldg./Courthouse
255 East Temple Street, Suite 1360
Los Angeles, CA 90012


                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 April 3, 2020             Nancy H. Brown                                             /s/ Nancy H. Brown
 Date                        Printed Name                                                    Signature




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328810.1 46353/002
        Case 2:19-bk-24804-VZ                   Doc 551 Filed 04/03/20 Entered 04/03/20 16:36:03                                       Desc
                                                 Main Document    Page 37 of 37

SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

       Jerrold L Bregman ecf@bg.law, jbregman@bg.law
       Jeffrey W Dulberg jdulberg@pszjlaw.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Stephen D Finestone sfinestone@fhlawllp.com
       Richard H Golubow rgolubow@wghlawyers.com,
        pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
       Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
       Ben H Logan blogan@omm.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       David W. Meadows david@davidwmeadowslaw.com
       John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
       Kelly L Morrison kelly.l.morrison@usdoj.gov
       Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
       Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
       Victor A Sahn vsahn@sulmeyerlaw.com,
        pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.in
        foruptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
       Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
       Benjamin Taylor btaylor@taylorlawfirmpc.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
       Claire K Wu ckwu@sulmeyerlaw.com,
        mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
       Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
       David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328810.1 46353/002
